       Case
       Case3:19-cv-07781-VC
            3:19-cv-07781-VC Document
                             Document29
                                      30 Filed
                                         Filed03/22/21
                                               03/29/21 Page
                                                        Page11of
                                                               of62
                                                                  3



 1   Katy M. Young (SBN 267791)
     Nancy Park Minkler (SBN 236750)
 2   AD ASTRA LAW GROUP, LLP
 3   582 Market Street, 17th Floor
     San Francisco, CA 94104
 4   Telephone: (415) 795-3579
     Facsimile: (415) 276-1976
 5   kyoung@astralegal.com
     nminkler@astralegal.com
 6

 7   Attorneys for Defendants/Cross-Complainants
     .
 8

 9                      IN THE UNITED STATES DISTRICT COURT FOR THE

10               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

11

12    INTERNATIONAL CANNABRANDS, INC.,                   Case No. 3:19-cv-07781-VC
      et al.,
13                                                       STIPULATED JUDGMENT
                    Plaintiffs,
14

15          v.

16    LA VIDA VERDE, INC., et al.,

17                  Defendants.
18
      LA VIDA VERDE, INC., a California
19    Corporation., ERIC HARA, BRYCE
      BERRYESSA, THOMAS FRYE, BRIAN
20
      BRITTON, and EMILIO EIZNER,
21
                    Cross-Claimants
22
             v.
23
      INTERNATIONAL CANNABRANDS, INC.,
24
      an Alberta, Canada corporation and LVV
25    HOLDING COMPANY, LTD., a Delaware
      corporation, and DOES 1 through 10
26
                     Cross-Defendants
27

28
                                                   -1-
                                        STIPULATED JUDGMENT
                                        CASE NO. 3:19-cv-07781-VC
        Case
        Case3:19-cv-07781-VC
             3:19-cv-07781-VC Document
                              Document29
                                       30 Filed
                                          Filed03/22/21
                                                03/29/21 Page
                                                         Page22of
                                                                of62
                                                                   3



 1          IT IS HEREBY STIPULATED by and between Plaintiff and Cross-Defendant International
 2   Cannabrands, Inc., dba Radiko Holdings (“Radiko”), an Alberta, Canada corporation and LVV
 3   Holding Company Ltd., a Nevada corporation (“LLV HoldCo”) (collectively, the “ICI Parties”) and
 4   Defendant and Cross-Complainant La Vida Verde, Inc., a California corporation, Eric Hara, Bryce
 5   Berryessa, Thomas Frye, Brian Britton, and Emilio Eizner on the one hand (collectively, the “LVV
 6   Parties”), that judgment in the above captioned matter shall be entered in favor of Defendant and
 7   Cross-Complainant the LVV Parties and against Plaintiff and Cross-Defendants the ICI Parties in
 8   the principal sum of Six hundred and seventy five thousand dollars ($675,000.00), less credits of _
 9   $125,000, under the terms of the Settlement Agreement and Mutual Release with Stipulation for
10   Entry of Judgment attached hereto as Exhibit A.
11          For each payment that the ICI Parties missed, the LVV Parties hereby clawback shares in La
12   Vida Verde, Inc. as follows:
13
           Transferee         Number of Pledged Shares transferred back to LVV if payment
14
                                                   not timely made
15
                              4/30/20                  5/31/20        6/30/20         9/30/20
16
           Eric Hara*         8,303                    11,072         22,143          33,214
17         Bryce Berryessa    20,089                   26,786         53,571          80,357
18         Thomas Frye        2,679                    3,571          7,143           10,714
19         Brian Britton      1,607                    2,143          4,286           6,429
20         Emilio Eizner      2,679                    3,571          7,143           10,714
21         Total              35,357                   47,143         94,286          141,428
22       * Julie Brooks will be substituted for Eric Hara to the extent of the transfer of Mr. Hara’s
         shares of common stock of LVV to Ms. Brooks.
23

24   DATED: April 22, 2020                                   AD ASTRA LAW GROUP, LLP

25

26                                                           _________________________________
                                                             Katy M. Young
27                                                           Attorney for Defendant and Cross-
28                                                           Complainant LVV
                                                       -2-
                                          STIPULATED JUDGMENT
                                          CASE NO. 3:19-cv-07781-VC
Case 3:19-cv-07781-VC Document 30 Filed 03/29/21 Page 3 of 3
